CHIEF JUSTICE LEWIS
delivered the opinion oe the court.
In 1872 John W. Estis and others, heirs-at-law of James Estis, conveyed a tract of land, of about thirty-two acres, to Geo. W. Estis, likewise an heir. And, following a recital in the deed that their father had, in his life-time, sold and given bond to convey the land to Geo. W., upon payment of the purchase price, six *54hundred and fifty dollars, of which one hundred and fifty dollars had been paid, and that by a settlement with the county judge he, as administrator of James Estis, was charged with said purchase money, and found indebted to the estate five hundred and nine dollars, was the stipulation that a lien was retained on the land until he settled and paid said indebtedness, to be made evident by a receipt of each of the heirs and grantors, filed in the clerk’s office.
In 1878, an action was instituted by one W. M. Estis, a creditor of Geo. W. Estis, in which a judgment was sought and rendered, subjecting his property and effects, as provided in section 1, article 2, chapter 44, General Statutes, for the benefit of his creditors generally, upon the ground he had previously mortgaged said tract of land to one Pair, in contemplation of insolvency, and with the design of preferring him to the exclusion in whole or part of his other creditors. And, in pursuance of that judgment, the land was sold and purchased by appellee, Saufley, to whom a commissioner’s deed therefor was made in 1880, and who sold and conveyed the land, in 1882, to appellant, Elliott.
In the same year, but subsequently, Nancy Walls and others, the heirs-at-law of James Estis, and grantors in the deed of 1872, instituted an action in equity against Geo. W. Estis and others, including appellee, Saufley, and appellant, Elliott, to set aside the sale made to Saufley in the first mentioned action; to enforce their lien, and t to subject the land to payment of their debt of five hundred and nine dollars, and interest. And in 1883 judgment was'rendered for sale of the land to satisfy the debt, and *55it having been sold, appellant, Elliott, was, in virtue of a writ of possession, ordered in the same action, evicted. Whereupon, he brought this action against appellee, Saufley, for breach of his warranty of title to recover back the purchase money paid to him for the land, and interest from date of eviction, W. ■Gf. Welch, who joined in the deed, being also made •defendant.
In the answer filed, the allegation of the petition that no valid defense could have been made to the action by Nancy Walls and others, as well as the one that appellant was evicted by paramount title, were denied.
To the reply a demurrer was sustained, followed by judgment dismissing the action. And, as the demurrer had the effect to bring previous pleadings before the court for consideration, the first inquiry is in regard to the sufficiency of the answer, for it seems to us the facts already mentioned, and which were stated in the petition, constitute prima facie a cause of action.
In our opinion, as Nancy Walls and others were not parties to the action instituted by W. M. Estis in 1878, the judgment therein rendered did not bind them. For the statute under which the proceedings in that action were had was intended for the benefit and protection of .general creditors, as heretofore distinguished by this court from those who, having valid and subsisting liens, can not be prejudiced by a conveyance of the debtor made in contemplation of insolvency, and with a design to prefer one to the exclusion of others. (Brooks, Waterfield & Co. v. Staton’s Adm’r, 79 Ky., 174.) And although it is provided such conveyance shall operate *56as an assignment and transfer of all the property and effects of the fraudulent debtor, and shall inure to the benefit of all his creditors in proportion to the amount of their respective demands, manifestly it was not intended to thereby impair or lessen the value of a lien or security fairly acquired, or that one holding it would be concluded by proceedings under the statute, without being made a party and served with process. For if it was so, the statute intended to protect bona fide creditors against fraudulent sales and conveyances by debtors, would, in many cases, work hardship, and might, in such one as this, be perverted to carry out fraudulent designs of one against another class of creditors.
It was also pleaded in the answer, and is now argued,, that the enforcement of the lien of Nancy Walls and others was, when they commenced their action, barred by the five years’ statute of limitation. That position rests upon the assumption the action was not founded upon a contract in writing in the meaning of the statute.
It is stated in the deed the land was sold by James Estis, in his life-time, for an agreed consideration, to-Geo. W. Estis, who held a title bond, and that, by a settlement of his accounts as administrator in the-county court, he was, after being charged with the balance of the purchase money, found indebted to-Nancy Walls and others a stated sum, to secure payment of which a lien was reserved in the deed.
It seems to us the right of action in that case was clearly founded on a contract in writing, which not merely created a lien upon the land, but the acceptance of the deed and possession of the land by Geo. W. *57Estis operated as an agreement on his part to pay the-purchase price.
But whether valid defenses could or could not have been made to the action by Nancy Walls and others, it seems to us is in this action immaterial. For it lias been held by this court, and may be regarded as settled, that all necessary for the vendee of land, in order to maintain an action on a covenant of warranty, is to allege and show he had lost the land under a judgment of eviction in an action to which the vendor was a party, or of which he had notice. (Woodward v. Allen, 3 Dana, 164 ; Beard v. Basye, 7 B. M., 150.)
To the action in which the judgment of eviction was rendered, appellee, Saufiey, was a party, and instead of making defense to the merits, he filed a demurrer upon the ground he was not a proper party, which was sustained. It seems to us, therefore, he can not defeat this action upon the ground appellant failed to make defense to that action, even if it could be made to appear he might have successfully defended it; and, consequently, a demurrer ought to have been sustained to the answer.
Wherefore, the judgment is reversed, and cause remanded for further proceedings consistent with this opinion.